Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 11, 17-23, 25-30 and 32-36 are pending in this application.

Election/Restrictions
Applicant’s election of Group II and a single disclosed species (compound of Example 174) in the reply filed on 12/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    117
    211
    media_image1.png
    Greyscale

Response to Amendment
3.	Applicant’s amendment filed 03/22/2021 in response to the previous Office Action (12/22/2020) is acknowledged.  Rejections of claims 1, 8-9, 11 and 17-32 under 35 U.S.C. 102(a)(1) (item 4) and under 35 U.S.C. 112(b) (item 6a-6b) have been obviated.  Even though applicants overcome the rejections raised in the previous Office Action, after further review of the case and the search results it is deemed necessary to raise an obviousness rejection.	  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 11, 17-23, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. Journal of Indian Council of Chemists (2008), 25(1), 19-22 (article will be provided upon request).  Cited reference teaches the following compounds that are almost the same as applicants when applicant’s Formula (Ib) has the following substituents:
A = pyridyl; R1 = R3 = R4 = H; Rc = heteroaryl optionally substituted by alkyl, CN, COOH or H; and R5 = H.

    PNG
    media_image2.png
    285
    686
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    79
    615
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    195
    462
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    232
    597
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    269
    644
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    68
    657
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    202
    370
    media_image8.png
    Greyscale

The only difference between applicants and the prior art compounds is in the definition of R5 (a substituent on the pyridyl ring A).  As shown above, the pyridyl ring A is unsubstituted i.e. R5 = H.  Applicants require that ring A to be substituted by at least methyl i.e. R5 = methyl.  The prior art compounds are almost the same as applicants since the only difference between the prior art compounds and applicants’ compounds is the presence or absence of a methyl ring.  Applicants’ compounds are homologues of the prior art compounds shown above.  
such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 249; Ex parte Henkel, 130 USPQ 474; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39.  In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. See also MPEP 2144.09, second paragraph.

Objection
7.	Claims 25, 27-28 and 32-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
8.	Applicant’s Information Disclosure Statement, filed on 03/22/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



July 11, 2021